Title: Continental Congress Report on a Memorial from the Legislature of Pennsylvania, [December 1782–January 1783]
From: Hamilton, Alexander
To: 


[Philadelphia, December, 1782–January, 1783. “In a late report which had been drawn up by Mr. Hamilton & made to Congress, in answr. to a Memorial from the Legislatre. of Pa.… among other things shewing the impossibility Congress had been under of payg. their Credrs. it was observed that the aid afforded by the Ct. of France had been appropriated by that Court at the time to the immediate use of the army. … The report was finally recommitted.” Report not found.]
